Case 3:16-cv-00600-MAB Document 212 Filed 04/14/20 Page 1 of 6 Page ID #3880




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

HENRY DAVIS, DOUGLAS COLEMAN,                         )
AARON FILLMORE, JEROME JONES,                         )
DESHAWN GARDNER, and PERCELL                          )
DANSBERRY,                                            )
                                                      )
         Plaintiffs,                                  )
                                                      )
   vs.                                                )       Case No. 3:16-cv-600-MAB
                                                      )       Honorable Mark A. Beatty
ROB JEFFREYS, in his official capacity as             )
Acting Director of IDOC,                              )
                                                      )
         Defendant.                                   )

     DEFENDANT’S MOTION FOR THIS COURT TO TAKE JUDICIAL NOTICE

         The Defendant, ROB JEFFREYS, sued in his official capacity as Acting Director of IDOC,

by and through his attorney, Kwame Raoul, Attorney General for the State of Illinois, moves this

Court to take judicial notice of facts. Defendant provides the following in support of his motion:

                                 Introduction and Background

         On September 6, 2019, Plaintiffs moved this Court to certify this suit as a class action.

[Docs. 173-176]. On December 20, 2019, Defendant responded in opposition to Plaintiffs’ motion.

[Doc. 190]. The response, in part, argued that another class action subsumed the claims presented

in this putative class action. [Doc. 190, pp. 31-39]. Citing to Rasho v. Walker, case no. 07-cv-1298-

MMM (USDC-CDIL), Defendant explained the overlap between the two cases. [Doc. 190, pp. 31-

39]. Defendant explained that there had been both a Settlement Agreement and permanent

injunction entered in Rasho, but there was still pending litigation that would implicate the claims

and class proposed in this matter. [Doc. 190, pp. 32-33: “Although both a Settlement Agreement

and permanent injunction have been entered in Rasho, there is still pending litigation that would



                                                 1
Case 3:16-cv-00600-MAB Document 212 Filed 04/14/20 Page 2 of 6 Page ID #3881




overlap the claims and proposed class in this case.”]

       On February 14, 2020, Plaintiffs filed a reply in support of their motion for class

certification. [Doc. 197]. Because Plaintiffs filed their reply with knowledge that the Rasho action

remains pending, Defendant moves this Court to take judicial notice of the ongoing nature of that

action. Specifically, Defendant requests that this Court take judicial notice of the pending action

and that segregation specifically is an ongoing issue currently being litigated by the Rasho

plaintiffs. Because the class in the pending Rasho action overlaps substantially with the putative

class proffered by plaintiffs, class certification should be denied.

                                          Legal Standard

       Federal Rule of Evidence 201 allows a court to take judicial notice of a fact that is not

subject to reasonable dispute because it is either (1) generally known within the territorial

jurisdiction of the trial court or (2) “can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). A court may take judicial notice

of dates in which certain actions were taken in a separate action, as they are facts readily

ascertainable from the public court record and not subject to reasonable dispute. Ennenga v. Starns,

677 F.3d 766, pp. 773-74 (7th Cir. 2012). Similarly, a Court may take judicial notice of orders

entered by a different court. See In the Matter of Lisse, 905 F.3d 495, 496 (7th Cir. 2018).

       The court may take judicial notice on its own, though it “must take judicial notice if a party

requests it and the court is supplied with the necessary information.” Fed. R. Evid. 201(c)

(emphasis by italics added). A court may take judicial notice at any stage in the proceeding. Fed.

R. Evid. 201(d).




                                                  2
Case 3:16-cv-00600-MAB Document 212 Filed 04/14/20 Page 3 of 6 Page ID #3882




                                                     Argument

  I.     Rasho remains pending.
         In their response, Plaintiffs contend that “Rasho is not pending.” [Doc. 197, p. 4]. Plaintiffs

further argue that: “Rasho was not pending when Plaintiffs filed their complaint and is not pending

now.” [Doc. 197, p. 12]. As Plaintiffs point out, and as Defendant acknowledged, a permanent

injunction was entered in the Rasho matter in December 2018. Yet, whether a case is “pending”

does not rely solely on whether permanent relief 1 was entered.

         This Court may take judicial notice of the Rasho court record. See Ennenga v. Starns, 677

F.3d at pp. 773-74. Judicial notice is based on the concept that certain facts may be accepted as

true without the need for additional proof. Gen’l Elec. Capital Corp. v. Lease Resolution Corp.,

128 F.3d 1074, 1081 (7th Cir. 1997). The docket for the Rasho matter cannot reasonably be

disputed. The Central District electronic docket shows that substantive actions have been ongoing.

On January 22, 2019, the Rasho defendants (officials of the Illinois Department of Corrections

sued in their official capacity) filed a notice of appeal to the United States Court of Appeals for

the Seventh Circuit from the Central District court’s “interlocutory injunction orders entered on

October 30, 2018 (Dkt. 2460) and December 20, 2018 (Dkt. 2516).” [Rasho Doc. 2544]. That

appeal remains pending.

         In November 2019, the Rasho plaintiffs moved for contempt. [Rasho Doc. 2790]. There,

the plaintiffs asserted that the injunction had not been obeyed as to many different points, including

segregation. [Rasho Doc. 2790, p. 5]. The Rasho plaintiffs provided more detail in their proposed



1
  The use of the word “permanent” is a stretch as used here. Prospective relief for any case subject to the Prison
Litigation Reform Act (of which Rasho and this matter fall under) have statutory expirations. 18 U.S.C. 3626(b).
Pursuant to Federal Rule 54, a court may revisit its own orders at any time prior to the entry of judgment. Fed. R. Civ.
P. 54(b). And, the injunction that was entered in Rasho does not fully satisfy the Rasho plaintiffs’ claims. [Rasho Doc.
2517].

                                                           3
Case 3:16-cv-00600-MAB Document 212 Filed 04/14/20 Page 4 of 6 Page ID #3883




reply filed on December 11, 2019. [Rasho Doc. 2805-1, pp. 12-16].

       On February 14, 2020, at 1:32 p.m.—just hours before these Plaintiffs filed their reply

brief—a telephonic status conference was held in the Rasho matter. See Transcript attached as

Exhibit 1. One of the Rasho plaintiffs’ attorneys, Mr. Hirshman, represented to the Court that the

parties had been engaged in a four-hour meeting the week prior to the conference. Ex. 1, p. 3. The

parties jointly requested to continue the contempt hearing for 60-90 days so that the parties could

work collaboratively on “various aspects of segregation and crisis care.” Ex. 1, p. 4. Then, the

parties were to decide whether to “kick the contempt further down the road or dismiss it without

prejudice.” Ex. 1, p. 4. In the meantime, the appeal would remain pending in the Seventh Circuit

Court of Appeals. Ex. 1, p. 4. The contempt hearing was moved to June 8, and the Court made

sure it had four or five days available, in the event it proceeds. Ex. 1, pp. 6-7.

       Final judgment has not been entered in the Rasho matter.

 II.   Contrary to Plaintiffs’ assertions, segregation is a major issue in the Rasho case.
       Segregation remains a major issue in the Rasho case. In September 2018, the Rasho

plaintiffs filed proposed findings of fact and conclusions of law. There, the Rasho plaintiffs asked

the Court to make the following finding: “The literature demonstrates that, in general, mentally ill

prisoners are overrepresented in the segregation population in a prison. This is true in Illinois,

where more than 80% of the prisoners in segregation are Rasho Class Members (897 out of 1105).

(Pl. Ex. 22, Summary Chart.) In contrast, the approximately 200 non-mentally ill prisoners in

segregation come out of a group of approximately 30,000.” [Rasho Doc. 2406, p. 55, ¶ 181]. As




                                                   4
Case 3:16-cv-00600-MAB Document 212 Filed 04/14/20 Page 5 of 6 Page ID #3884




Defendant noted in his opposition brief, the Rasho court made that finding. 2

          Additionally, as set forth in the transcript of the February 2020 status, segregation is still

being discussed by the parties and could be the subject of an upcoming contempt hearing.

                                                      Conclusion

          In conclusion, Rasho remains an ongoing matter and it has remained ongoing since

Defendant filed an answer in this case on March 24, 2017. [Doc. 76]. The Central District court

has not finished with Rasho. 3 Segregation and its conditions remain a major issue in that class

action. For these reasons, Defendant requests that this Court take judicial notice of the ongoing

nature of Rasho.

          WHEREFORE, Defendant respectfully requests that this Court take judicial notice of the

ongoing nature of the Rasho matter throughout the pendency of this suit and presently continuing.

                                                                  Respectfully submitted,

                                                                  Defendant ROB JEFFREYS,

                                                                  By: KWAME RAOUL,
                                                                     Illinois Attorney General

    Laura Bautista                                                s/Lisa A. Cook, #6298233
    Assistant Attorney General                                    Assistant Attorney General
    500 S. Second Street                                          500 S. Second Street
    Springfield, Illinois 62701                                   Springfield, Illinois 62701
    Tel. 217-782-5819                                             Tel. 217-785-4555
    lbautista@atg.state.il.us                                     lcook@atg.state.il.us



2
  Plaintiffs contend that Defendant uses Rasho as a shield and that Defendant’s argument with respect to that matter
equates to a contradiction of the terms of the Rasho settlement agreement. Plaintiffs cite to the section of the Rasho
agreement that prohibits it from being used as evidence of liability or the lack of liability in any other legal proceeding.
[Doc. 197, p. 20, citing Rasho Doc. 711-1 ¶ 1(h)]. Yet, Defendant does not attempt to use the agreement to
establish liability or the lack thereof. Instead, Defendant used the settlement agreement and, more importantly, the
Rasho court orders to show the overlap between the two actions. Defendant has not taken a contradictory position;
instead, Defendant merely set forth the similarities between the two actions and the relief sought. This is not self-
contradiction, but an explanation as to why class certification is not appropriate in this case.
3
 Res judicata will only serve to bar a later action when “the district court has finished with the case.” Hill v. Potter,
352 F.3d 1142, 1144 (7th Cir. 2003).

                                                             5
Case 3:16-cv-00600-MAB Document 212 Filed 04/14/20 Page 6 of 6 Page ID #3885




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

HENRY DAVIS, DOUGLAS COLEMAN,                       )
AARON FILLMORE, JEROME JONES,                       )
DESHAWN GARDNER, and PERCELL                        )
DANSBERRY,                                          )
                                                    )
         Plaintiffs,                                )
                                                    )
   vs.                                              )      Case No. 3:16-cv-600-MAB
                                                    )      Honorable Mark A. Beatty
ROB JEFFREYS, in his official capacity as           )
Acting Director of IDOC,                            )
                                                    )
         Defendant.                                 )

                               CERTIFICATE OF SERVICE

   I hereby certify that on April 14, 2020, I electronically filed an Defendant’s Motion for this
Court to Take Judicial Notice with the Clerk of Court using the CM/ECF system, which will
send electronic notice of same to the following:

                 Kimball Anderson           kanderso@winston.com
                 Alan Mills                 alan@uplcchicago.org
                 Elizabeth Mazur            liz@uplcchicago.org
                 Matthew DalSanto           mdalsanta@winston.com
                 Nicole Schult              nicole@uplcchicago.org
                 Reid Smith                 rfsmith@winston.com
                 Ross Corbett               rcorbett@winston.com


                                                    By: s/Lisa Cook
                                                    Lisa Cook, #6298233
                                                    Assistant Attorney General
                                                    500 South Second Street
                                                    Springfield, Illinois 62701
                                                    (217) 785-4555 Phone
                                                    (217) 524-5091 Fax
                                                    E-Mail: lcook@atg.state.il.us




                                               6
